Appellate Case: 21-6093      Document: 010110629353                              FILEDPage: 1
                                                             Date Filed: 01/10/2022
                                                                     United States Court of Appeals
                                                                             Tenth Circuit

                        UNITED STATES COURT OF APPEALS                     January 10, 2022
                              FOR THE TENTH CIRCUIT                      Christopher M. Wolpert
                          _________________________________                  Clerk of Court

  LAVONTE ANTONY’O JOHNSON,

        Petitioner - Appellant,

  v.                                                             No. 21-6093
                                                          (D.C. No. 5:20-CV-00468-J)
  SCOTT CROW, Director,                                          (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY *
                    _________________________________

 Before HOLMES, KELLY, and McHUGH, Circuit Judges.
                   _________________________________

        Lavonte Antony’o Johnson pleaded guilty, in an Oklahoma state trial court, to

 using a vehicle to facilitate the intentional discharge of a firearm. As part of the plea

 agreement, he received a five-year deferred sentence. But, after failing to comply with

 terms of his deferred sentence, the state applied to accelerate the sentence into a prison

 term. Mr. Johnson moved to withdraw his plea, arguing his counsel failed to advise him

 that a conviction and sentence for using a vehicle to facilitate the intentional discharge of

 a firearm was subject to Oklahoma’s 85% rule, a rule precluding parole consideration

 until a defendant serves 85% of his sentence. The state trial court denied Mr. Johnson’s



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
Appellate Case: 21-6093      Document: 010110629353          Date Filed: 01/10/2022      Page: 2



 motion to withdraw his plea, concluding his counsel advised him regarding the 85% rule.

 Mr. Johnson sought review of the denial of his motion before the Oklahoma Court of

 Criminal Appeals (“OCCA”). The OCCA denied review and Mr. Johnson then filed a

 habeas petition under 28 U.S.C. § 2254. The district court denied relief and denied a

 certificate of appealability (“COA”). Mr. Johnson filed this petition for review of that

 decision.

        Because we conclude Mr. Johnson has not shown that reasonable jurists could

 debate whether the state court unreasonably determined that counsel advised him of the

 85% rule, we deny a COA and dismiss this matter.

                                   I.     BACKGROUND

        In May 2014, Mr. Johnson pleaded guilty to one count of using a vehicle to

 facilitate the intentional discharge of a firearm, in violation of Section 652(B) of title 21

 of the Oklahoma Statutes Annotated. The Oklahoma offense of using a vehicle to

 facilitate the intentional discharge of a firearm is an 85% offense, requiring a defendant

 to serve 85% of any imposed term of imprisonment before being eligible for parole. See

 Okla. Stat. tit. 21, §§ 12.1, 13.1. Under the plea agreement, Mr. Johnson received a

 five-year deferred sentence.

        In 2017, a traffic stop led to the recovery of a semi-automatic pistol from

 Mr. Johnson’s person. Due to his felony conviction and deferred sentence, Mr. Johnson

 was prohibited from possessing a firearm. Based on this violation, the state applied to

 accelerate Mr. Johnson’s deferred sentence and sought a sentence of life imprisonment.



                                               2
Appellate Case: 21-6093      Document: 010110629353          Date Filed: 01/10/2022     Page: 3



        At the hearing on the application to accelerate the sentence, Mr. Johnson

 contended his counsel failed to advise him that the offense of using a vehicle to facilitate

 the intentional discharge of a firearm was subject to the 85% rule. Mr. Johnson relied

 upon his plea advisement form to advance this argument, observing that the word “Yes”

 was not circled for the advisement regarding the 85% rule; rather, a slash was placed

 through that section of the plea form. Based on this alleged omission, Mr. Johnson

 expressed an intent to move to withdraw his plea.

        The state trial court took testimony from Mr. Johnson’s lead plea counsel, Tony

 Coleman. Mr. Coleman testified that he knew the offense of using a vehicle to facilitate

 the intentional discharge of a firearm was subject to the 85% rule and that he advised

 Mr. Johnson of such. 1 Mr. Coleman, however, further testified he was not present for

 Mr. Johnson’s plea hearing and did not complete the plea advisement form; rather his

 associate, Lorenzo Banks, performed those tasks. Mr. Coleman also acknowledged that

 there was nothing in his file on Mr. Johnson’s case specifically noting that he advised

 Mr. Johnson about the 85% rule. But Mr. Coleman stated that it was his practice to advise

 defendants subject to the rule about the rule and that he frequently had cases involving

 the offense of using a vehicle to facilitate the intentional discharge of a firearm.

        The state trial court found Mr. Coleman credible, stating that “based on the

 testimony today it’s clear to the [c]ourt that Mr. Johnson had been made aware that it was


        1
          In testifying to this, Mr. Coleman incorrectly identified Section 571 of title 57 of
 the Oklahoma Statutes as governing the 85% rule. For reference, the provision identified
 by Mr. Coleman defines “violent crime,” designating using a vehicle to facilitate the
 intentional discharge of a firearm as a “violent crime.” Okla. Stat. tit. 57, § 571(2)(qq).
                                               3
Appellate Case: 21-6093     Document: 010110629353          Date Filed: 01/10/2022      Page: 4



 an 85 percent crime.” ROA at 41. The state trial court found Mr. Johnson guilty of the

 allegations in the application to accelerate sentence and sentenced Mr. Johnson to 27

 years’ imprisonment.

        Thereafter, Mr. Johnson moved to withdraw his plea, arguing in part that his plea

 was not knowing and voluntary where counsel did not advise him about the 85% rule.

 The state trial court held a hearing at which Mr. Banks testified. Mr. Banks testified that

 he was familiar with the 85% rule when Mr. Johnson entered his plea and knew that the

 offense of using a vehicle to facilitate the intentional discharge of a firearm was subject

 to the 85% rule. Mr. Banks further testified that it was his practice to advise clients about

 the 85% rule even if their initial sentence “doesn’t include jail time” because the client

 was “potentially setting themselves up for coming back on possibly an Application to

 Revoke or something like that.” Id. at 79. But Mr. Banks also could not explain why he

 had crossed out the section on Mr. Johnson’s plea form regarding the 85% rule.

        At the close of the hearing, the state trial court announced the following findings

 of fact and conclusions of law:

               Even though it’s clear from [the plea form] that there was a line
        marked through [the question about the 85% rule], I have what I would
        characterize a[s] overwhelming evidence from Mr. Coleman and Mr. Banks
        that notwithstanding that marking on [the question] that Mr. Johnson was
        repeatedly informed of the 85 percent rule and the significance and the
        ramifications thereof.
                                       *      *      *
               I have had Mr. Coleman and Mr. Banks appear in front of me
        numerous times through the years. They have always presented themselves
        in a prepared manner, in a very articulate manner, in a manner in which has
        gone above and beyond adequate representation of their clients each and
        every time that they have appeared in front of me.


                                               4
Appellate Case: 21-6093      Document: 010110629353          Date Filed: 01/10/2022         Page: 5



                In evaluating their credibility, that is very easy for this [c]ourt. As I
        said, they’ve appeared in front of me numerous times and have each and
        every time been absolutely forthright in what I believe is honest with this
        [c]ourt in their presentations to this [c]ourt and I have no doubt, no doubt in
        relying on their statements to the [c]ourt that both of them, on more than
        one occasion, explained to Mr. Johnson the ramifications of an 85 percent
        rule and the meaning thereof.
                Therefore, I find that [Mr. Johnson] entered his plea of guilty with a
        full understanding of his rights including the 85 percent rule and the
        ramifications thereof.
                That his plea was freely and voluntarily entered.
                And that his plea of guilty should not be withdrawn.
                Therefore, the [c]ourt orders that the Application to Withdraw Plea
        of Guilty is hereby denied.

 Id. at 91–93.

        Mr. Johnson sought review of the denial of his motion before the OCCA. The

 OCCA denied review, concluding (1) “the trial court did not abuse its discretion in

 concluding that despite the scrivener’s error on the plea form, [Mr. Johnson] was

 properly advised that this was an 85% crime”; and (2) Mr. Johnson had “not shown that

 counsel was ineffective.” Id. at 117–18.

        Mr. Johnson then sought federal habeas relief under 28 U.S.C. § 2254, contending

 his plea was not voluntary and that counsel provided ineffective assistance by not

 advising him about the 85% rule. Mr. Johnson’s petition was referred to a magistrate

 judge who concluded that Mr. Johnson was not entitled to relief because he had not

 demonstrated that the state courts made an unreasonable determination of fact when they

 concluded counsel advised Mr. Johnson about the 85% rule. Mr. Johnson objected to the

 magistrate judge’s recommendation, arguing the state courts viewed the evidence

 unreasonably given that (1) Mr. Johnson unequivocally contended he was not advised


                                                5
Appellate Case: 21-6093      Document: 010110629353          Date Filed: 01/10/2022      Page: 6



 about the 85% rule, (2) Mr. Coleman and Mr. Banks did not have any specific

 recollection of advising Mr. Johnson about the 85% rule, (3) the question on the plea

 form about the 85% rule was crossed out, and (4) counsel waived having a court reporter

 at his plea hearing such that there is no record of the state trial court advising

 Mr. Johnson about the 85% rule during the plea colloquy. The district court denied

 Mr. Johnson’s objections and adopted the magistrate judge’s recommendation without

 providing any new analysis. The district court also denied a COA. Mr. Johnson now

 seeks a COA from this court, raising the arguments he presented in his § 2254 petition

 and in his objections to the magistrate judge’s recommendation.

                                     II.    DISCUSSION

        Without a COA, we lack jurisdiction to review the denial of a petition for a writ of

 habeas corpus. Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). Where a district court

 denies relief and denies a COA, we will issue a COA “‘only if the applicant has made a

 substantial showing of the denial of a constitutional right.’” Charlton v. Franklin, 503

 F.3d 1112, 1114 (10th Cir. 2007) (quoting 28 U.S.C. § 2253(c)(2)). “This standard

 requires ‘a demonstration that . . . includes showing that reasonable jurists could debate

 whether (or, for that matter, agree that) the petition should have been resolved in a

 different manner or that the issues presented were adequate to deserve encouragement to

 proceed further.’” Id. (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

        When a petitioner includes in his habeas application a “claim that was adjudicated

 on the merits in State court proceedings,” a federal court shall not grant relief on that

 claim unless the state-court decision:

                                                6
Appellate Case: 21-6093     Document: 010110629353          Date Filed: 01/10/2022        Page: 7



        (1) resulted in a decision that was contrary to, or involved an unreasonable
            application of, clearly established Federal law, as determined by the
            Supreme Court of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of
            the facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d)(1)–(2). Under § 2254(d)(1), a state-court decision is “contrary to”

 the Supreme Court’s clearly established precedent if it “applies a rule that contradicts the

 governing law set forth in [Supreme Court] cases” or if it “confronts a set of facts that are

 materially indistinguishable from a decision of th[e] Court and nevertheless arrives at a

 result different from [that] precedent.” Williams v. Taylor, 529 U.S. 362, 405–06 (2000).

 A state-court decision is an “unreasonable application” of Supreme Court law if the

 decision “correctly identifies the governing legal rule but applies it unreasonably to the

 facts of a particular prisoner’s case.” Id. at 407–08. Finally, a “‘presumption of

 correctness’” is due to a state court’s factual findings and “such findings can only be

 rebutted by ‘clear and convincing evidence.’” Grant v. Royal, 886 F.3d 874, 949 (10th

 Cir. 2018) (quoting 28 U.S.C. 2254(e)(1)). This is a “daunting standard” for a petitioner

 to satisfy because for us to find the state courts made an “unreasonable determination of

 the facts,” 28 U.S.C. § 2254(d)(2), we must conclude that the state court “plainly

 misapprehended or misstated the record,” Jones v. Warrior, 805 F.3d 1213, 1221 (10th

 Cir. 2015) (quotation marks omitted).

        Mr. Johnson seeks a COA on two issues—that his plea was not knowing and

 voluntary and that counsel provided ineffective assistance. We briefly state the legal

 standard for each claim before considering the ultimate issue central to both


                                               7
Appellate Case: 21-6093       Document: 010110629353          Date Filed: 01/10/2022       Page: 8



 claims—whether reasonable jurists could debate whether the state trial court made an

 unreasonable determination of fact by concluding counsel had advised Mr. Johnson about

 the 85% rule.

        For a plea to be enforceable, the defendant must enter it “voluntarily and with a

 complete understanding of the nature of the charge and the consequences of his plea.”

 Miles v. Dorsey, 61 F.3d 1459, 1471 (10th Cir. 1995) (quotation marks omitted). “[A]n

 allegation that a defendant’s plea ‘was based on grossly inaccurate advice about the

 actual time he would serve in prison’ gives rise to ‘a colorable claim of a constitutional

 violation.’” Tovar Mendoza v. Hatch, 620 F.3d 1261, 1269 (10th Cir. 2010) (quoting

 Gonzalez v. Crosby, 545 U.S. 524, 542 (2005)); see also United States v. Silva, 430 F.3d

 1096, 1099 (10th Cir. 2005) (“A plea may be involuntary where an attorney materially

 misrepresents the consequences of the plea.”). Finally, “[i]n the guilty plea context, to

 establish a claim for ineffective assistance of counsel, a defendant must show that

 counsel’s performance fell below an objective standard of reasonableness and that, but

 for counsel’s error, the defendant would have insisted upon going to trial.” Id.

        The state courts concluded counsel advised Mr. Johnson about the 85% rule such

 that he could not establish that his plea was involuntary or that counsel’s performance fell

 below objective professional standards. While the plea form provides some evidence

 contrary to the state trial court’s finding of fact, it is not clear and convincing evidence so

 persuasive as to overcome the presumption of correctness due factual findings made by

 the state court. First, the state trial court had the opportunity to judge the credibility of

 two attorneys—Mr. Coleman and Mr. Banks—who regularly appeared before the court.

                                                8
Appellate Case: 21-6093     Document: 010110629353          Date Filed: 01/10/2022      Page: 9



 Both attorneys provided persuasive evidence that they were familiar with the 85% rule,

 knew it applied to Mr. Johnson’s offense, and would have advised a client in

 Mr. Johnson’s position about the rule. 2 Second, the state trial court provided a detailed

 and coherent explanation for its finding. Third, there are many possible explanations for

 why the question about the 85% rule was crossed out on the plea form. For instance, it

 may have been a scrivener error, as suggested by the OCCA. Or it might be that since

 Mr. Johnson was receiving a deferred sentence with no prison time, counsel crossed off

 the question because the deferred sentence Mr. Johnson faced was not subject to the 85%

 rule. In other words, Mr. Johnson would be subject to all five years of the deferred

 sentence, not 85% of the five years. Ultimately, what we do know is that while the

 question was crossed out and the word “Yes” was not circled, it is also the case that the

 word “No,” regarding the applicability of the 85% rule, also was not circled. App. at 7.

        Ultimately, the marking on the plea form is not incompatible with counsel having

 advised Mr. Johnson about the 85% rule. And, given the multitude of possible

 explanations for the marking on the plea form when compared with the state trial court’s

 ability to judge the credibility of Mr. Coleman and Mr. Banks, we conclude reasonable

 jurists could not debate the merits of either claim raised by Mr. Johnson. 3


        2
          Mr. Johnson attempts to diminish Mr. Coleman’s testimony based on
 Mr. Coleman referencing the “violent crime” provision rather than the statutory provision
 governing the 85% rule. We find this argument unpersuasive. Although Mr. Coleman
 cited the wrong statutory provision, it is apparent from his comments that he intended to
 reference the 85% rule.
        3
         Mr. Johnson also contends in his request for a COA that counsel was ineffective
 for waiving a court reporter and not requiring a transcript of his plea colloquy.
                                               9
Appellate Case: 21-6093     Document: 010110629353         Date Filed: 01/10/2022      Page: 10



                                   III.   CONCLUSION

         Because Mr. Johnson failed to present evidence permitting reasonable jurists to

  debate whether the state trial court made an unreasonable determination of fact when it

  found that counsel advised Mr. Johnson about the 85% rule, we DENY a COA and

  DISMISS this matter.




                                                Entered for the Court


                                                Carolyn B. McHugh
                                                Circuit Judge




  Mr. Johnson, however, failed to raise this issue before the OCCA. See App. at 105–12.
  Accordingly, the argument is unexhausted and subject to an anticipatory procedural bar.
  See Anderson v. Sirmons, 476 F.3d 1131, 1139 n.7 (10th Cir. 2007) (“Anticipatory
  procedural bar occurs when the federal courts apply procedural bar to an unexhausted
  claim that would be procedurally barred under state law if the petitioner returned to state
  court to exhaust it.” (quotation marks omitted)); Sporn v. State, 139 P.3d 953, 953–54
  (Okla. Crim. App. 2006) (“[A] claim of ineffective assistance of trial counsel, available at
  the time of a defendant’s direct appeal, must be presented in that direct appeal or it is
  waived.”); see also Johnson v. Crow, No. 5:20-cv-00468-J, Resp. to Pet. for Writ of
  Habeas Corpus 32–38, CM/ECF No. 24 (raising exhaustion and anticipatory procedural
  bar issue).
                                              10